Title: To Thomas Jefferson from Lucy Lamb, 1 March 1806
From: Lamb, Lucy
To: Jefferson, Thomas


                        
                            May it please Your Excellency
                            
                            Groton March 1t 1806
                        
                        Oppres’d by diffidence and a sense of the apparent boldness of my Undertaking in presuming imediately to
                            address the first Magistrate of my Country; and Unaquainted with the Customary forms of address, and without any one to
                            advise or assist me—I have nothing to plead in my excuse, but my extreme distress, which has impell’d me to break through
                            every Obstacle which might deter me, and to throw myself, and helpless family upon Your Excellency’s Mercy and beg your
                            protection—as my late Husband Mr Lamb, had the honour of receiving his instructions imediately from Your Excellency and
                            Making his returns to You, it appears that you must be knowing to his Conduct, and on what account his Mission fail’d; by
                            his letters to me, in his absence, it appear’d, that he had the success of it, very much at heart, and by the honorable
                            testimony which Your Excellency bore in Congress (as I was informd by a Gentleman then present) that he did not fail, for
                            want of Abilities, application or address; but merely for want of money—I should suppose that would never be Attributed
                            to him as a Crime, and that he had done nothing to forfeit the favor of his Country, of which he has been allways a
                            sincere lover and faithful servant—in the last war when in the freighting business, from one post of Europe to another,
                            he redeem’d numbers of his Countrymen from Captivity, and paid their passages to a Neutral port, at his own expense, and
                            afterwards fitting out a privateer under a Commission from Congress, he Captur’d a large British ship and brought a
                            greater quantity of warlike stores into Boston than was ever brought, by a Vessel of no greater burden and when
                            Continental money began to depreciate, he had the offer of exchanging 25000 £ that he had then by him, for hard money at 3
                            for 1 which he refus’d, saying he would sooner lose the whole, than do any thing to injure the credit of the Currency, in
                            Consequence it sank in his hands allmost to nothing—and by receiving the paper Currency, after it became a tendre, upon
                            hard money notes, and repealed acts of lavish Generosity to unfortunate individuals, beyond what his circumstances could
                            afford, he had considerably impair’d his property before he undertook that unfortunate Mission to Algiers, which
                            compleated his ruin, and occasiond the loss of one of his eyes—At his return he was 9 times, at the old Congress to
                            endeavor to obtain a Settlement, at an expense he was by no means able to support, as may be seen, by a letter he wrote to
                            Mr Jay, which was put upon the files of Congress—he then believing himself holden, till he had a regular dismission from
                            Congress, entrusted his business with men, who either thro ignorance or design, sunk almost the whole of his remaining
                            property, and involv’d him in such embarrasments, as obligd him to go abroad, to endeavour to retrieve his affairs,
                            expecting to return in time, to lay his accts before the new Congress—but one misfortune after another pursued him and
                            still detaind him, till he met with that unfortunate blow with which, after languishing 8 years, his misfortunes were
                            terminated with his life—he flatter’d himself for a long time that he should recover, and be able to go on to Congress
                            himself, but at length despairing of that, he advis’d my present Application to Your Excellency, of the Wisdom of whose
                            Administration, and the Great and excellent qualities of whose head and heart, he had the most exalted opinion—previous
                            to Mr Lamb’s going abroad, he put his accts with Congress, into the hands of Benjamin Huntington Esq—who prov’d a
                            treacherous friend, and kept back, or lost, part of the Vouchers entrusted with him, I have in vain been trying to find
                            them for some Years past and I am informd by a Gentleman, lately a member of the house, that it will answer no purpose to
                            send on the accts unless I have all the vouchers—Mr Lamb allways Suppos’d there was a Considerable sum due him from
                            Congress, and often declar’d, on his dying Bed, that he did every thing in his power to do, for the service of his
                            Country—and the situation of his family is a sufficient proof that he did not Appropriate the public money, to his own
                            use—but I pretend to no Claim upon their justice, as we have lost the papers, which would support that Claim; but Chuse
                            to throw myself entirely upon Your Excellency’s Mercy, and imploring you to afford your probation to an Unhappy Woman, who
                            tho brought up in the very lap of indulgence, and never knowing a want till since that most Unfortunate Mission to
                            Algiers, is now in the decline of life, bereft of property, of health, and Unable to apply for medical assistance, as in
                            Mr Lambs, long and expensive sickness I was oblig’d to dispose of my plate, best Clothing and furniture with every
                            Ornament of my happier days, to make him Comfortable—and to add to my afflictions—My only Son, who has been bred for the
                            Mercantile line and is now out of his time, is Unable to go into business to support himself and family, and so Unhappily
                            are we Circumstanc’d, that he cannot leave us, to seek for business abroad, would his health admit of it, which is very
                            infirm—Oh Sir let me intreat you to Commiserate our helpless and wretched situation, and exert Your power and influence
                            in our behalf, so shall the Blessing of the Widow and fatherless rest upon the head of you and yours—if Your Excellency
                            is pleas’d to command it, the papers shall yet be sent on, in their present Mutilated State—You will be pleas’d Sir to
                            remember, the great risque Mr Lamb ran in going among such a savage people, the loss of his eye—his disapointment in not
                            going to Moracco, and Tunis, as he expected—the shock his Constitution reciev’d, his detention at Congress on his return,
                            and the Consequent ruin of his affairs, and the distress in which it has involvd his family—I humbly hope Sir that this
                            Unexaggerated picture of our misfortunes, will induce you to pity, and afford us relief—and oh let it be speedy, for I
                            cannot long support, my present sorrow—I trust to Your Excellencys Goodness to excuse my importunate boldness, and take
                            leave to subscribe myself, with sentiments of Veneration and respect Your Excellency’s Most Humle Sevt
                        
                            Lucy Lamb
                            
                        
                        
                            PS Your Excellency may be surprizd at the lateness of my application, I wrote on some time since, but was
                                informd last evening, that by some accident my letter was lost and never put into the mail
                        
                    